Name: 2013/33/EU: Council Decision of 20Ã December 2012 appointing four members of the Management Board of the European Medicines Agency (EMA)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  business organisation
 Date Published: 2013-01-18

 18.1.2013 EN Official Journal of the European Union L 14/18 COUNCIL DECISION of 20 December 2012 appointing four members of the Management Board of the European Medicines Agency (EMA) (2013/33/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 726/2004 of the European Parliament and of the Council of 31 March 2004 laying down Community procedures for the authorisation and supervision of medicinal products for human and veterinary use and establishing a European Medicines Agency (1), and in particular Article 65(1) and (4) thereof, Having regard to the list of candidates drawn up by the Commission on 8 August 2012, Having regard to the opinion of the European Parliament, HAS ADOPTED THIS DECISION: Article 1 Nikolaos DEDES, born on 15 December 1966, Christophe HUGNET, born on 1 February 1971, Wolf-Dieter LUDWIG, born on 31 January 1952, and Wim WIENTJES, born on 16 September 1937 shall be appointed as members of the Management Board of the European Medicines Agency for a period of three years. Article 2 The date on which the three-year period referred to in Article 1 will commence shall be determined by the Management Board of the European Medicines Agency. Done at Brussels, 20 December 2012. For the Council The President E. FLOURENTZOU (1) OJ L 136, 30.4.2004, p. 1.